                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

            Joyce Riggin              )              JUDGMENT IN CASE
           Helen Cassara ,
                                      )
             Plaintiff(s),            )               3:20-cv-00085-GCM
                                      )
                 vs.                  )
                                      )
        PNC Bank, N.A. et al,         )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 8, 2020 Order.

                                               December 8, 2020




        Case 3:20-cv-00085-GCM Document 80 Filed 12/08/20 Page 1 of 1
